DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s response filed on April 26, 2022 has been fully considered. 
	The previous claim rejections made under 35 U.S.C. § 112 (a) and (d) as indicated in the Office action dated October 28, 2021 are withdrawn in view of applicant’s amendment made to claim 1.
	The previous claim rejection made under 35 U.S.C. 112 (b) is withdrawn in view of applicant’s amendment made to claims 23 and 24. 
	The previous claim rejection made under 35 U.S.C. 102 over Kawa et al. (US 2005/0106190 A1) is withdrawn in view of the amendment made to claim 1.  A new rejection is made to address the amended claims. 
	The previous claim rejection made under 35 U.S.C. 103 over Kawa et al. is maintained for reasons of record and modified to address the amended claims.
The previous claim rejection made under 35 U.S.C. 103 over Kawa et al. and further in view of Anaud et al. (WO 2009/003996 A1) is maintained for reasons of record. 
The previous claim rejection made under 35 U.S.C. 103 over Shah et al. (US 20150352016 A1) is maintained for reasons of record and modified to address amended claim 1.
	The previous claim rejection made under 35 U.S.C. 103 over Shah et al. and further in view of Riedel (US 2017/0014315 A1) is maintained for reasons of record. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 3, 4 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this case, claim 2 depends on claim 1 and requires that the at least one anionic surfactant include “C6-C30 alkylsulfates, C6-C30 alkylethersulfates, C6-C30 alkylamidoethersulfates, C6-C30alkylamidoethersulfates, C6-C30alkylarylpolyethersulfates, monoglyceride-sulfates, and salts thereof, and mixtures thereof”.  This is improper as claim 2 depends on claim 1 which limits the at least one anionic surfactant to the recites sulfonates only.  Similarly, claims 3, 4 and 6 are improper dependent claims as they fail to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawa et al. (US 2005/0106190 A1, published on May 19, 2005, cited in IDS) (“Kawa” hereunder).
Kawa discloses an o/w emulsion comprising a) at least one lipophilic surfactant with HLB less than or equal to 9 (polyolpoly-12 hydroxystearate in Eumulgin VL 75); b) at least one anionic surfactant having sulfate function (sodium cetearyl sulfate in Lanette E), and 0.5 wt % of an additional surfactant (alkyl phosphate, Amphisol K).  See Table 2, Example 12, paragraph [0039, 0040, 0041, 0055].
Amended claim 1 (ii) limits the at least one anionic surfactant to “C6-C30 alkylsulfates, C6-C30 alkylethersulfates, C6-C30 alkylamidoethersulfates, C6-C30alkylamidoethersulfates, C6-C30alkylarylpolyethersulfates, monoglyceride-sulfates, and salts thereof, and mixtures thereof”.  Kawa teaches that suitable anionic surfactants for prior art include “acylisethionates, acyl taurines containing linear C12-C18 alkyl or acyl groups”, which are well within the scope of the present limitation.  See [0049].  
According to the teachings and suggestions of the reference, it would have been obvious to one of ordinary skill in the art before the time of the filing of the present application to modify the example and use the disclosed functionally equivalent anionic surfactants to make a similar composition with a reasonable expectation of success. See also MPEP 2144.06. 

Regarding claims 8, Eumulgin VL 75 is present at 2 wt % based on the total weight of the composition in Example 12.  Kawa teaches that the nonionic lipophilic surfactant is a mixture with coco glucosides and polyolpoly-23-hydroxystearate at 1:1 ratio.  See [0039].  The reference also suggests that polyols and water are also present in the emulsifier, which would further reduce the content of the lipophilic surfactant in the emulsifier mixture. See [0039]. Thus the concentration of the lipophilic surfactant as defined in claim 1 would be less than 1 % in the final composition.  However, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In this case, the reference teaches that Eumulgin VL75 is used to stabilize and improve the sensory properties of the composition.  See [0019].  Furthermore, the suggested concentration range of Eumulgin VL75 is 0.1 to 15 % by weight, more preferably 1-10 %, and more particularly 3 to 10 % by weight based on the total weight of the composition.  See [0019].  Given such teachings, manipulating the concentration of Eumulgin VL75 within the suggested range, such as increasing the level to optimize the stability and/or mildness of the composition, would have been well within the ordinary skill in the art. 
Regarding claim 9, the mass ratio between the anionic surfactant and the lipophilic surfactant in Example 12 is more than 0.5 to 1, or 1:2.  As for the anionic surfactants, the reference teaches alkyl sulfates (Lanette E) and alkyl phosphates (Amphisol K) “lead to particularly stable and homogeneous emulsions with relatively high viscosities and contribute to a significant increasing water resistance.”  See [0049].  In this case, given the parameters of the alkyl sulfates and the lipophilic nonionic surfactants, discovery of optimal ratio by routine experimentations would have been well within the ordinary skill in the art.  Furthermore, Kawa discloses formulations (formulations 7, 10, 12 and 14) comprising phosphate anionic surfactants, which is not a limitation in the present claims, used along with or in place of the sulfates. Since other type of anionic surfactants can be used, the criticality of the amount of alkyl sulfates is not seen.  
Regarding claims 10, 11 and 13, Example 12 contains 0.5 wt % xanthan gum (Kelgrol T).  Kawa further teaches that guar, alginates etc. can be used be used as viscosity adjusters and thickeners.  See [0081].  
Regarding claim 12, it is well settled in patent law that "[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  In this case, Kawa establishes that xanthan gum, guar and alginates are suitable thickeners useful for prior art o/w emulsion.  Thus combining the xanthan gum in Example 12 with any of the disclosed polysaccharides to make another emulsion with a desired viscosity is prima facie obvious. 

Regarding claim 14, Example 12 contains a plant-based oil, cocoglycerides (Myritol 331).
Regarding claim 16, Example 12 further contains a filler (magnesium aluminum  silicate in Veegum Ultra or zinc oxide).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kawa as applied to claims 1-14 and 16 as above, and further in view of Anaud et al. (WO 2009/003996 A1, published January 8, 2009) (“Anaud” hereunder). 
Example 12 of Kawa further contains nanosized pigments having particle size of mean diameter of less than 100 nm; the reference fails to teach using pigments having particle size greater than 100 nm.  
Anaud teaches cosmetic skin lightening composition in the form of a cream comprising oil-in-water emulsions and titanium dioxide with a primary particle size greater than 300 nm to 1000 nm.  The reference teaches that titanium dioxide at such particle size range does not penetrate the skin and gives skin lightening effects.  See p. 3, lines 1-8.  The reference also teaches adding organic and inorganic sunscreen agents.  See p. 4, line 30 – p. 5, line 24.  Anaud particularly states: 
It is particularly preferred that the composition additionally comprises 0.1 to 5 % (preferably 0.2 to 0.8 %) by weight of the composition of ultra fine or micronized titanium dioxide with a particle size in the range 1-100 nm, preferably more preferably 5-25nm. The micronised titanium dioxide is especially preferred. This has been found to give additional skin lightening benefits.

See p. p. 5, lines 20-24.  
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Kawa and add to the o/w emulsion of Example 12 the titanium dioxide with a primary particle size greater than 300 nm to 1000 nm as motivated by Anaud.  The skilled artisan would have been motivated to do so, as 1) both Kawa and Anaud are directed to o/w cosmetic emulsions comprising titanium dioxide; 2) Anaud teaches that titanium dioxide with such particle size imparts skin lightening effects in combination with niacinamide; and 3) Anaud further teaches that combination of titanium dioxide with a particle size in the range of 1-100 nm and 300-1000 nm enhances skin lightening benefits.  Since Kawa and Anaud both teaches o/w emulsion creams, the skilled artisan would have had a reasonable expectation of successfully producing an UV protection emulsion with skin lightening effects by combining the teachings of the references. 


Claims 1, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 20150352016 A1, published December 10, 2015) (“Shah” hereunder).
Shah teaches a meta-stable o/w emulsion comprising i) at least one nonionic surfactant having HLB of less than 6 and ii) at least one ionic surfactant which can be an alkylsulfonate having C16-C22 alkyl radicals.  [0065]. Given the teachings and suggestions of the Shah reference, one of ordinary skill in the art would have been obviously motivated to follow the teachings and suggestions and made a stable o/w emulsion comprising the nonionic surfactant and the anionic surfactant. 

Regarding present claim 18, Shah teaches that the o/w emulsion inverts to a w/o emulsion upon rubbing into the skin and leaves a lipophilic film on the skin.  See [0019].  
Regarding claim 20, Shah further teaches that the meta-stable emulsion can remain stable at least one month in storage at 45º C; in view of such stability profile, it is viewed that the composition would remain stable at room temperature for at least one month.  See [0012].  

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shah as applied to claims 1, 18 and 20 as above, and further in view of Riedel (US 2017/0014315 A1, published on January 19, 2017) (“Riedel” hereunder).
Although Shah generally teaches adding optional ingredients intended for topical compositions, the reference fails to specifically teach colorants. See [0019].  
Riedel teaches meta-stable o/w emulsions which invert into w/o emulsion when applied to skin.  The reference teaches suitable dyes approved for cosmetic purposes such as cochineal red A (C.I. 16255), etc., can be used.  See [0162]. 
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of the Shah and incorporate to the composition colorants as motivated by Riedel.  The skilled artisan would have been motivated to do so with a reasonable expectation of success producing a colored meta-stable emulsion safe for topical application, as 1) Shah suggests adding optional ingredients intended for topical compositions; and 2) Riedel teaches topically suitable dyes that are approved for cosmetic use.  

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-16 have been considered but are moot in view of the new grounds of rejection. 
Applicant’s arguments regarding the Shah reference has been fully considered but are not persuasive.  Applicant argues that the reference fails to teach that a stable composition according to the disclosure can be made without including at least one nonionic surfactant with an HLB greater than 9, but present claim 1 does not necessarily exclude such surfactant.  Applicant also argues that Shat does not teach pigment or colorant, but Riedel teaches that a stable meta-stable o/w emulsion can be made with inclusion of colorants. Thus, one of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of the references. 

Conclusion
Claims 1-16, 18, 20-22 are rejected.
Claims 23 and 24 are objected to. 
Claim 17 remains withdrawn. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617